Citation Nr: 1025295	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  04-36 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1984 and 
November 1997.  The Veteran also had 7 years, 4 months and 9 days 
of total prior active service; however, the dates of such service 
have not been verified.

This appeal originally came before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This appeal was remanded by the Board in 
October 2007 and February 2008 for additional development.  

In December 2004, the Veteran testified in a hearing at the 
Regional Office in front of a Decision Review Officer.  The 
transcript of the hearing is associated with the claims file and 
has been reviewed.  A Board hearing was also scheduled at the RO 
in July 2007.  The Veteran failed to appear for this hearing.  
The Veteran did not demonstrate good cause for his failure to 
appear for the hearing and did not indicate a desire for another 
hearing, as such, the Board considers the hearing request 
withdrawn and continues with appellate review.  38 C.F.R. 
§ 20.704 (2009).  


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that depression was present in-service, a 
psychosis manifested to a compensable degree in the first post-
service year, or that current depression is related to service.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by active service 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in February 2004, prior 
to the April 2004 rating decision, as well as in June 2005, March 
2006, November 2007, and June 2008 that addressed the notice 
elements.  The letters informed the appellant of what evidence 
was required to substantiate the claim for service connection and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence and/or 
information in his possession to the RO.  Starting with the March 
2006 letter, the letters also included the notice provisions 
pertaining to how VA assigns disability ratings and effective 
dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, the Board finds that the notice provisions of 
the VCAA have been met and there is no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

While the Veteran was not provided notice of the provisions 
pertaining to how VA assigns disability ratings and effective 
dates prior to the April 2004 rating decision, the Board finds 
that this error was not prejudicial to the appellant because 
after he was provided this notice the RO readjudicated the claim 
in the November 2009 supplemental statement of the case.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), 
citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if 
the above letters did not provided adequate 38 U.S.C.A. § 5103(a) 
notice, the Board finds that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to understand 
what was needed to substantiate the claim after reading the above 
letters as well as the rating decision, the statement of the 
case, and the supplemental statements of the case.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records, pertinent medical 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Specifically, a review of the record on appeal 
shows that he RO has obtained and associated with the record all 
identified and available in-service and post-service records 
including, in compliance with the Board's February 2008 remand 
directions, his records from the Cleveland VA Medical Center and 
all surrounding VA Medical Centers.  See Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(holding that only substantial, and not strict compliance with 
the terms of a remand request, is required); Dyment v. West, 
13 Vet. App. 141, 146-47 (holding that there was no Stegall 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination more 
than substantially complied with the Board's remand order).  The 
record also shows that the Veteran was afforded a VA examination 
in December 2007 and that the examination is both adequate to 
adjudicate the claim and in full compliance with the Board's 
October 2007 remand instructions because, after a review of the 
record on appeal and examinations of the claimant, the examiner 
provided a medical opinion as to the origins or etiology of the 
claimant's depression based on citation to relevant evidence 
found in the claim's file.  Id; Also see 38 U.S.C.A. § 5103A(d); 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

The Board notes that the appeal was also remanded in February 
2008 to obtain private treatment records that had been identified 
by the Veteran.  However, while the records are not found in the 
claim's file, the Board finds that a remand to request them is 
not required because the Veteran failed to provide VA with an 
authorization to request these records despite being asked to do 
so by VA in June 2008.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (holding that the duty to assist is not always a one-
way street and if a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence).  

Lastly, the Board notes that some of the Veteran's in-service 
family service center counselor records are unavailable for 
review.  Particularly, records from 1997-1998 from a social 
worker at a family support center were requested but in a 
December 2006 memo, the center indicated that the records were 
destroyed.  The Board is aware that in such situations, it has a 
heightened obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board also recognizes that VA has 
a heightened obligation to search for alternate medical records 
when service medical records are not available and must also 
provide an explanation to the Veteran regarding VA's inability to 
obtain his service medical records.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  The record reflects that the RO made requests 
to the VA and private facilities to obtain other medical records.  
The Board notes that some of the service medical records were 
obtained and there was evidence of written efforts in the file 
for the remaining records but all efforts had been exhausted and 
further attempts were futile.  See 38 U.S.C.A. § 5103A (b)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2009). Therefore, VA 
adjudication of the current appeal may go forward without taking 
additional steps to attempt to find these records. 

In summary, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Claim

Here, the Veteran claims that service connection for depression 
is warranted.  It is also requested that the Veteran be afforded 
the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  In 
addition, service connection may also be granted on the basis of 
a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  Other specifically enumerated 
disorders, including psychoses, will be presumed to have been 
incurred in service if it was manifested to a compensable degree 
within the first year following separation from active duty. 
 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Initially, the Board notes that post-service treatment records 
starting in 2003 show the Veteran has a current diagnosis of 
depression.  Particularly, in the VA treatment records and 
December 2007 VA Compensation and Pension Examination, the 
Veteran was diagnosed with major depressive disorder, recurrent, 
moderate.  

As to service incurrence under 38 C.F.R. § 3.303(a), an April 
1987 service treatment records shows the Veteran being diagnosed 
with a virus versus an anxiety disorder.  Moreover, a July 1996 
family service center counselor record shows his being diagnosed 
with alcohol abuse and partner problems after complaining of 
problems with drinking heavily and suicidal ideation because of 
marital and occupational problems that exacerbate his stress.  
Furthermore, the Board finds that the Veteran is both competent 
and credible to report on the fact that he was depressed while on 
active duty.  Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  

However, service treatment records, including examinations dated 
in February 1976, May 1980, May 1981, September 1981, September 
1984, May 1986, November 1988, April 1991, June 1992, and April 
1997, are negative for complaints and/or a diagnosis of 
depression.  Moreover, the Board finds the service treatment 
records, which are negative for complaints, diagnoses, or 
treatment for depression while on active duty more credible than 
the Veteran's claims that he had problems with depression while 
on active duty.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to disprove 
the existence of an alleged fact).  Accordingly, entitlement to 
service connection for depression based on in-service incurrence 
must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumption found at 38 C.F.R. §§ 3.307, 3.309, the 
Board notes that there is no evidence in the record of the 
Veteran having a compensable psychoses within one year of service 
separation.  Accordingly, entitlement to service connection for 
depression based on a presumptive basis must be denied. 
 38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), while post-service records as early as 2000 show the 
Veteran's complaints and treatment for alcohol dependence, the 
first diagnosis of depression is not found in the record until 
2003 and the Board finds that the length of time between the 
Veteran's separation from active duty in 1997 and first diagnosis 
of depression in 2003 to be compelling evidence against finding 
continuity.  Put another way, the six year gap between the 
Veteran's discharge from active duty and the first evidence of 
the claimed disorder weighs heavily against his claim.  See 
Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection when 
the Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of his low back condition); Shaw v. Principi, 3 Vet. App. 365 
(1992) (a Veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that he 
had problems with depression since service and he self medicated 
his depression with drinking excessively in-service and since 
that time.  See Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  The Board also acknowledges that the 
Veteran's representative is competent to give evidence about what 
he sees.

However, upon review of the claims folder, the Board finds that 
the Veteran's and his representative's assertions that the 
claimant has had his current depression since service are not 
credible.  In this regard, the Veteran and his representative's 
claims are contrary to what is found in the in-service medical 
records including the April 1997 examination and the post-service 
medical records including reports prepared in connection with the 
Veteran's detoxification hospitalization at VA in April 2000 and 
December 2002.  In these circumstances, the Board gives more 
credence and weight to the medical evidence of record, which is 
negative for complaints, diagnoses, or treatment for the claimed 
disorder for six years following his separation from active duty, 
than the Veteran's and his representative's claims.  Therefore, 
entitlement to service connection for depression based on post-
service continuity of symptomatology must be denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of 
the disability after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a medical opinion 
finding a causal association or link between the Veteran's 
depression and an established injury, disease, or event of 
service origin.  See 8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a relationship 
between a current disability and events in service or an injury 
or disease incurred therein).  In fact, as noted above, the 
December 2007 VA examiner, after a review of the entire record on 
appeal and an examination of the claimant, opined that it was 
not.  

Specifically, the examiner found that depressive disorder was 
episodic by nature and it was not necessary to be in the midst of 
a major depressive episode at the time of diagnostic interview.  
The examiner also found that, in this case as in most cases, the 
issues of ultimate cause, proximal aggravation, and prognosis 
were multi-deterministic.  The examiner considered the Veteran's 
instances of acting out as an adolescent, which could have been 
an outward sign of depression.  The Veteran also had a strong 
familial history of substance abuse and mental health issues, 
including mood disorders.  The examiner also noted that the 
Veteran did not produce examples of service-related incidents 
that were tied to his bouts of depression.  The incidents the 
Veteran described to the examiner were interpersonal in nature, 
such as guilt about not being with family when his mother passed 
away, the loss of his marriage and girlfriend, and his inability 
to see his children.  The examiner noted that the Veteran was 
very candid during the interview that his depressive episodes 
occurred immediately after he had face to face visits with his 
children.  Thus, it appeared to the examiner that it was less 
likely than not the depressive symptoms were related to events 
occurring in-service or any other incident thereof.  This opinion 
is not contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings and 
is not permitted to base decisions on its own unsubstantiated 
medical conclusions). 

As to the Veteran's and his representative's assertions that the 
claimant's depression was caused by his military service, the 
Board finds that this condition may not be diagnosed by its 
unique and readily identifiable features because special medical 
knowledge and skill is required to diagnose it and therefore the 
presence of the disorder is a determination "medical in nature" 
and not capable of lay observation.  Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  Therefore, since 
laypersons are not capable of opining on matters requiring 
medical knowledge, the Board finds that their opinions that 
depression was caused by service are not credible.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 
404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  The Board also finds more credible the opinion by the 
medical expert at the December 2007 VA examination that his 
depression was not caused by his military service than these lay 
claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in 
evaluating the probative value of medical statements, the Board 
looks at factors such as the individual knowledge and skill in 
analyzing the medical data).

Based on the discussion above, the Board also finds that service 
connection for depression is not warranted based on the initial 
documentation of the disability after service because the weight 
of the competent and credible evidence is against finding a 
causal association or link between the post-service disorder and 
an established injury, disease, or event of service origin.  See 
8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for 
depression on a direct and a presumptive basis.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In reaching the above conclusion, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claim, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for depression is denied.  



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


